DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Ryan Alley, during a telephony interview on June 2, 2021, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS

1. (Currently Amended) A call apparatus comprising: 
a first memory configured to store therein location information of telephones including a landline telephone, the telephones being call targets; 
a second memory configured to store therein information indicating, for each of a plurality of different of types of SOS, a corresponding range of an area to be used for extraction, wherein the range is a governmental administrative division; 
a communications interface configured to receive an SOS; and 
a processor configured to perform a process including, 

accessing the first memory to specify telephones located within the determined area, and 
simultaneously calling the specified telephones; 
wherein the information stored in the second memory relates the plurality of different types of SOS each to a plurality of binary indicators, wherein each of the binary indicators has a value indicating the governmental administrative division is included or not included in the range.  
4. (Currently Amended) The call apparatus of claim 1, wherein the range includes at least one of city, block number, and house number.  
5. (Cancelled).

Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claim 1, the Applicant’s amendment and remark filed on March 10, 2021 have been considered and found to be persuasive.  In agreement with the Applicant’s argument, the prior art failed to disclose or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642